DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
wherein searching the model store database includes matching the extracted features of the subsequent incoming data to abstract descriptions of the one or more data recipes of the data streams and using selected model parameters of the one or more existing models having the matched descriptions to generate the subsequently generated adaptive model.
Claims 2-3 and 5-7 are considered allowable based at least upon their dependence upon claim 1.
For claim 8, the prior art fails to teach:
matching the extracted features of the subsequent incoming data to abstract descriptions of the one or more data recipes of the data streams and using selected model parameters of the one or more existing models having the matched abstract descriptions to generate the subsequently generated adaptive model.
Claims 9 and 11-13 are considered allowable based at least upon their dependence upon claim 8.
For claim 14, the prior art fails to teach:
matching the extracted features of the subsequent incoming data to abstract descriptions of the one or more data recipes of the data streams and using selected model parameters of the one or more existing models having the matched abstract descriptions to generate the subsequently generated adaptive model.
Claims 15 and 17-19 are considered allowable based at least upon their dependence upon claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849